DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-29 and 30 of U.S. Patent No. 11,082,183 B2 in view of KIM et al. (2021/0120522 A1; hereafter KIM). 


With respect to claim 1, Issued claim 27 is US Patent 11,082,183 B2 discloses a method for wireless communication at a user equipment (UE), comprising: (Lines 1-2)
determining a reference signal configuration for reception of a downlink positioning reference signal (DL-PRS) for positioning, the reference signal configuration indicating reference signal resources within at least a first orthogonal frequency division multiplexing (OFDM) symbol, a second OFDM symbol, a third OFDM symbol, a fourth OFDM symbol, a fifth OFDM symbol, a sixth OFDM symbol, a seventh OFDM symbol, an eighth OFDM symbol, a ninth OFDM symbol, a tenth OFDM symbol, an eleventh OFDM symbol, and a twelfth OFDM symbol; and (Lines 3-14)
receiving from a base station, based at least in part on the reference signal configuration, a first portion of the DL-PRS on a first subset of frequency resources of the first OFDM symbol, a second portion of the DL-PRS on a second subset of frequency resources of the second OFDM symbol, a third portion of the DL-PRS on a third subset of frequency resources of the third OFDM symbol, a fourth portion of the DL-PRS on a fourth subset of frequency resources of the fourth OFDM symbol, a fifth portion of the DL-PRS on a fifth subset of frequency resources of the fifth OFDM symbol, a sixth portion of the DL-PRS on a sixth subset of frequency resources of the sixth OFDM symbol, a seventh portion of the DL-PRS on a seventh subset of frequency resources of the seventh OFDM symbol, an eighth portion of the DL-PRS on an eighth subset of frequency resources of the eighth OFDM symbol, a ninth portion of the DL- PRS on a ninth subset of frequency resources of the ninth OFDM symbol, a tenth portion of the DL-PRS on a tenth subset of frequency resources of the tenth OFDM symbol, an eleventh portion of the DL-PRS on an eleventh subset of frequency resources of the eleventh OFDM symbol, and a twelfth portion of the DL-PRS on a twelfth subset of frequency resources of the twelfth OFDM symbol, (Lines 15-39)
wherein the first subset of frequency resources, the second subset of frequency resources, the third subset of frequency resources, the fourth subset of frequency resources, the fifth subset of frequency resources, the sixth subset of frequency resources, the seventh subset of frequency resources, the eighth subset of frequency resources, the ninth subset of frequency resources, the tenth subset of frequency resources, the eleventh subset of frequency resources, and the twelfth subset of frequency resources do not overlap in a frequency domain (Lines 40-50).

Issued claim 27 is US Patent 11,082,183 B2 does not disclose at a user equipment (UE),
determining a reference signal configuration for reception, and
receiving from a base station.

KIM discloses at a user equipment (UE) (UE#0, UE#1 of FIG. 26),
determining a reference signal configuration for reception (S2800 of FIG. 28), and
receiving from a base station (S2810 of FIG. 28).

KIM teaches the benefit of using flexible radio resource configuration (paragraphs [0004], [0005], [0006], [0007]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the claimed method in issued claim 27 in a user equipment as shown by KIM to produce an expected result.



With respect to claim 2, Issued claim 28 is US Patent 11,082,183 B2 discloses wherein:
the first OFDM symbol has an offset of 0,
the second OFDM symbol has an offset of 6,
the third OFDM symbol has an offset of 3,
the fourth OFDM symbol has an offset of 9,
the fifth OFDM symbol has an offset of 1,
the sixth OFDM symbol has an offset of 7,
the seventh OFDM symbol has an offset of 4,
the eighth OFDM symbol has an offset of 10,
the ninth OFDM symbol has an offset of 2,
the tenth OFDM symbol has an offset of 8,
the eleventh OFDM symbol has an offset of 5, and
the twelfth OFDM symbol has an offset of 11. (ALL Lines)



With respect to claim 3, Issued claim 29 is US Patent 11,082,183 B2 discloses wherein the first subset of frequency resources, the second subset of frequency resources, the third subset of frequency resources, the fourth subset of frequency resources, the fifth subset of frequency resources, the sixth subset of frequency resources, the seventh subset of frequency resources, the eighth subset of frequency resources, the ninth subset of frequency resources, the tenth subset of frequency resources, the eleventh subset of frequency resources, and the twelfth subset of frequency resources are each configured according to a comb-12 pattern. (ALL Lines)


With respect to claim 7, Issued claim 30 of US Patent 11,082,183 B2 discloses a device, comprising:  (Lines 1)
memory; at least one transceiver; and 
at least one processor communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to:  (Lines 2-6)
a downlink positioning reference signal (DL-PRS), the reference signal configuration indicating reference signal resources within at least a first orthogonal frequency division multiplexing (OFDM) symbol, a second OFDM symbol, a third OFDM symbol, a fourth OFDM symbol, a fifth OFDM symbol, a sixth OFDM symbol, a seventh OFDM symbol, an eighth OFDM symbol, a ninth OFDM symbol, a tenth OFDM symbol, an eleventh OFDM symbol, and a twelfth OFDM symbol; and (Lines 7-18)
 based at least in part on the reference signal configuration, a first portion of the DL-PRS on a first subset of frequency resources of the first OFDM symbol, a second portion of the DL-PRS on a second subset of frequency resources of the second OFDM symbol, a third portion of the DL-PRS on a third subset of frequency resources of the third OFDM symbol, a fourth portion of the DL-PRS on a fourth subset of frequency resources of the fourth OFDM symbol, a fifth portion of the DL-PRS on a fifth subset of frequency resources of the fifth OFDM symbol, a sixth portion of the DL-PRS on a sixth subset of frequency resources of the sixth OFDM symbol, a seventh portion of the DL-PRS on a seventh subset of frequency resources of the seventh OFDM symbol, an eighth portion of the DL-PRS on an eighth subset of frequency resources of the eighth OFDM symbol, a ninth portion of the DL-PRS on a ninth subset of frequency resources of the ninth OFDM symbol, a tenth portion of the DL-PRS on a tenth subset of frequency resources of the tenth OFDM symbol, an eleventh portion of the DL-PRS on an eleventh subset of frequency resources of the eleventh OFDM symbol, and a twelfth portion of the DL-PRS on a twelfth subset of frequency resources of the twelfth OFDM symbol, (Lines 19-45)
 wherein the first subset of frequency resources, the second subset of frequency resources, the third subset of frequency resources, the fourth subset of frequency resources, the fifth subset of frequency resources, the sixth subset of frequency resources, the seventh subset of frequency resources, the eighth subset of frequency resources, the ninth subset of frequency resources, the tenth subset of frequency resources, the eleventh subset of frequency resources, and the twelfth subset of frequency resources do not overlap in a frequency domain (Lines 46-56).

Issued claim 30 of US Patent 11,082,183 B2 does not disclose a user equipment,
determine a reference signal configuration for reception, and
receive from a base station.

KIM discloses a user equipment (UE#0, UE#1 of FIG. 26),
determine a reference signal configuration for reception (S2800 of FIG. 28), and
receive from a base station (S2810 of FIG. 28).

KIM teaches the benefit of using flexible radio resource configuration (paragraphs [0004], [0005], [0006], [0007]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the claimed method in issued claim 27 in a user equipment as shown by KIM to produce an expected result.

Allowable Subject Matter
Claims 13-24 are allowed.
Claims 4-6 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        June 14, 2022